Name: Council Regulation (EC, ECSC, Euratom) No 2778/98 of 17 December 1998 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  monetary relations;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31998R2778Council Regulation (EC, ECSC, Euratom) No 2778/98 of 17 December 1998 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance Official Journal L 347 , 23/12/1998 P. 0001 - 0002COUNCIL REGULATION (EC, ECSC, EURATOM) No 2778/98 of 17 December 1998 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First InstanceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 154, 168a and 188b(8) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 29, 32d and 45b(8) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 123, 140a and 160b(8) thereof,Having regard to Council Regulation (EEC, Euratom, ECSC) No 2290/77 of 18 October 1977 determining the emoluments of the Members of the Court of Auditors (1),Whereas it is for the Council to determine the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice, of the President, Members and Registrar of the Court of First Instance and of the Members of the Court of Auditors;Whereas the euro will be the currency of the Member States adopting the euro as from 1 January 1999 (2); whereas the monetary unit is the euro; whereas one euro will be divided into one hundred cent; whereas for a transitional period the euro will also be divided into national currency units (3);Whereas Regulation No 422/67/EEC, No 5/67/Euratom (4) and Regulation (EEC, Euratom, ECSC) No 2290/77 (5) determine the basic salary of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice, of the President, Members and Registrar of the Court of First Instance and of the Members of the Court of Auditors in relation to the basic salary of an official on the last step of Grade A1;Whereas, on the basis of Council Regulation (EC, ECSC, Euratom) No 2458/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities (6), the basic salary of a Grade A1 official will be expressed in euro as from 1 January 1999;Whereas it is therefore advisable to amend Regulation No 422/67/EEC, No 5/67/Euratom with regard to the representation and special-duty allowances which are at present expressed in Belgian francs so that they are expressed in euro from 1 January 1999,HAS ADOPTED THIS REGULATION:Article 1 In Regulation No 422/67/EEC and No 5/67/Euratom, the term 'Belgian francs` shall be replaced by the term 'euro` and amounts expressed in Belgian francs shall be replaced by their equivalent in euro units at the conversion rate established by the Council.The rules relating to the rounding of amounts laid down in Regulation (EC) No 1103/97 shall apply.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 268, 20. 10. 1977, p. 1. Regulation as last amended by Regulation (EC) No 840/95 (OJ L 85, 19. 4. 1995, p. 10).(2) Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (OJ L 139, 11. 5. 1998, p. 1).(3) Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (OJ L 162, 19. 6. 1997, p. 1).(4) OJ 187, 8. 8. 1967, p. 1. Regulation as last amended by Regulation (EEC, Euratom, ECSC) No 3762/92 (OJ L 383, 29. 12. 1992, p. 4).(5) OJ L 268, 20. 10. 1977, p. 1. Regulation as last amended by Regulation (EC) No 840/95 (OJ L 85, 19. 4. 1995, p. 10).(6) OJ L 307, 17. 11. 1998, p. 1.